Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] September 5, 2007 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 811-07935; 333-85618  Registration on N-4 Prospectus Name: ING Empire Traditions Variable Annuity Formerly, ING SmartDesign Variable Annuity - NY Dear Commissioners: Please be advised that in lieu of filing a copy of the ING Empire Traditions Variable Annuity, Formerly, ING SmartDesign Variable Annuity - NY Prospectus under Rule 497(c) of the Securities Act of 1933 (the 1933 Act) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: (1) The form of the prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and (2) The text of the most recent registration statement or amendment has been filed electronically. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Randi Gage Randi Gage Senior Paralegal 1475 Dunwoody Drive Issued by ReliaSar Life Insurance Company West Chester, PA 19380 of New York Tel: (610) 425-3539 Fax: (610) 425-3520
